Name: 2004/567/JHA: Council Decision 2004/567/JHA of 26 July 2004 amending Decision 2000/820/JHA establishing a European Police College (CEPOL)
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  European construction;  social affairs
 Date Published: 2004-07-27; 2006-05-30

 27.7.2004 EN Official Journal of the European Union L 251/20 COUNCIL DECISION 2004/567/JHA of 26 July 2004 amending Decision 2000/820/JHA establishing a European Police College (CEPOL) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 30(1)(c) and Article 34(2)(c) thereof, Having regard to the initiative of the United Kingdom (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) By Decision 2004/97/EC, Euratom (3), the Representatives of the Member States, meeting at Head of State or Government level on 13 December 2003, agreed on the location of the seats of certain offices and agencies of the European Union, including the seat of CEPOL. (2) That agreement should be incorporated in the Decision 2000/820/JHA (4), HAS DECIDED AS FOLLOWS: Article 1 Decision 2000/820/JHA is hereby amended as follows: 1. Article 1(1) shall be replaced by the following: 1. A European Police College (CEPOL) is hereby established. It shall have its seat in Bramshill, United Kingdom. 2. Article 4(1) shall be replaced by the following: 1. The governing board shall set up a permanent secretariat to assist CEPOL with the administrative tasks necessary for it to function and implement the annual programme and, where appropriate, the additional programmes and initiatives. The secretariat shall have its seat in Bramshill. The necessary arrangements concerning the accommodation to be provided for CEPOL in the United Kingdom and the facilities to be made available by the United Kingdom, as well as particular rules applicable in the United Kingdom to members of CEPOLs organs, its administrative Director, employees and members of their families shall be laid down in a headquarters agreement between CEPOL and the United Kingdom after obtaining the unanimous approval of the governing board. Article 2 This Decision shall take effect on the day following that of its publication. Artikel 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 26 July 2004. For the Council The President B. BOT (1) OJ C 20, 24.1.2004, p. 18. (2) Opinion delivered on 20 April 2004 (not yet published in the Official Journal). (3) OJ L 29, 3.2.2004, p. 15. (4) OJ L 336, 30.12.2000, p. 1.